 


116 HRES 1224 EH: Providing for consideration of the bill (H.R. 8294) to amend the National Apprenticeship Act and expand the national apprenticeship system to include apprenticeships, youth apprenticeships, and pre-apprenticeship registered under such Act, to promote the furtherance of labor standards necessary to safeguard the welfare of apprentices, and for other purposes.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
2d Session 
H. RES. 1224 
In the House of Representatives, U. S., 
 
November 19, 2020 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 8294) to amend the National Apprenticeship Act and expand the national apprenticeship system to include apprenticeships, youth apprenticeships, and pre-apprenticeship registered under such Act, to promote the furtherance of labor standards necessary to safeguard the welfare of apprentices, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 8294) to amend the National Apprenticeship Act and expand the national apprenticeship system to include apprenticeships, youth apprenticeships, and pre-apprenticeship registered under such Act, to promote the furtherance of labor standards necessary to safeguard the welfare of apprentices, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Education and Labor now printed in the bill, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor; (2) the further amendments described in section 2 of this resolution; (3) the amendments en bloc described in section 3 of this resolution; and (4) one motion to recommit with or without instructions.  2.After debate pursuant to the first section of this resolution, each further amendment printed in part B of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  
3.It shall be in order at any time after debate pursuant to the first section of this resolution for the chair of the Committee on Education and Labor or his designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Education and Labor or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  4.All points of order against the further amendments printed in part B of the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived.  
5.House Resolution 967, agreed to May 15, 2020 (as most recently amended by House Resolution 1107, agreed to September 15, 2020), is amended— (1)in section 4, by striking November 20, 2020 and inserting the remainder of the One Hundred Sixteenth Congress;  
(2)in section 11, by striking legislative day of November 20, 2020 and inserting remainder of the One Hundred Sixteenth Congress; and  (3)in section 12, by striking legislative day of November 20, 2020 and inserting remainder of the One Hundred Sixteenth Congress. 
 
Cheryl L. Johnson,Clerk. 
